ACCEPTED
                                                                                                           12-15-00294-CR
                                                                                              TWELFTH COURT OF APPEALS
                                                                                                            TYLER, TEXAS
                                                                                                    12/14/2015 12:00:00 AM
                                                                                                                 Pam Estes
                                                                                                                    CLERK



                                    Cause No. 12-15-00294-CR
                                                                               FILED IN
                                                                        12th COURT OF APPEALS
                                                  §   IN THE COURT OF APPEALSTYLER, TEXAS
 IN RE:                                           §                     12/13/2015 5:31:02 PM
   David Mark Davis II                            §   TWELFTH JUDICIAL REGION  PAM ESTES
                                                  §                              Clerk
                                                  §   TYLER, TEXAS


                         RELATOR’S MOTION FOR EMERGENCY RELIEF


TO HONORABLE JUSTICES OF SAID COURT:

       NOW COMES THE RELATOR, David Mark Davis II, who moves the Honorable Court to
decide his Petition for Mandamus at the earliest possible time. In support, Davis would show the
following:
             1. This mandamus action is directly related to a habeas corpus action and seeks to
                compel the Honorable Wes Suiter to fulfill his ministerial duty to complete a
                Certificate of Defendant’s Right to Appeal in Relator’s habeas case.
             2. The completion of the Certificate of Defendant’s Right to Appeal is required for this
                Court to have jurisdiction to hear Mr. Davis’ appeal of the Respondent’s denial of
                Relator’s habeas petition.
             3. In Texas, court’s are commanded to dispose with an application for writ of habeas
                corpus at the “earliest day which the judge can devote to hearing the cause of the
                applicant.” See Tex. C. Crim. Proc. Art 11.11.
             4. It would only make sense that this case, since directly related to the habeas case,
                would be governed by the expedited timeline set forth in Art. 11.11. As such, this
                Court would be required to expedite this mandamus action


                                                PRAYER


         WHEREFORE PREMISES CONSIDERED, Relator moves the Honorable Court grant
this Motion for Emergency Relief and for all other relief Relator might be justly entitled.
                                                                      Respectfully submitted,




                                                              _________________________
                                                                      David Mark Davis II
                                                                            Relator, Pro Se
                                                                        11 Glenview Court
                                                                      Lufkin, Texas 75901
                                                                             (936) 238-850

                                      CERTIFICATE OF SERVICE

I hereby certify that at the time of electronically filing this case, I served the foregoing
pleading by electronic service upon the following:

Respondent:
via email to wsuiter@angelinacounty.net

Real Party in Interest:
via email to ejones@angelinacounty.net




                                                               David Mark Davis II